Title: To George Washington from Major General Stirling, 22 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] Octobr 22d 1778
          
          Inclosed your Excellency will receive what Intelligence I have been able to Collect Since Yesterday when I wrote by Major Monro. there is undoubtedly another large embarkation soon to take place, and many Circumstances makes me think Still it will become a general Evacuation of New-York; when Rivington come’s to be furnished with all the particulars of Major Ferguson Enterprize he will have nothing to bragg of If a Report be true which I have Just heard, it was but a small part of polaski’s Corps that was attacked, & that on the Alarm he Came up himself with a reinforcemt and drove the Enemy to their boats with very Considerable loss. Another person who Came from Staten Island says that One fleet is gone to England and another to the West Indies or South Carolina; that preparations for a further embarkation are Makeing, that they are dismantling & demolishing the fort 
            
            
            
            at the flag Staff at the Narrows—that the Artillery of 5th 40th & 55th are removed to New york to Embark, that those Regiments are now on the Island and will embark as soon the detachments return from the Eggharbour expedition. Bartons & Isaac Allens Corps are about embarking, the Merchants and Sutlers attending the Army are packing all up for Sea Voyage. the Officer at Amboy reports three Ships arrived Yesterday and went up to New-York. only the two Guard Ships at the Hook. I have received your Excellency’s letter of the 19th and shall observe the Contents. I am your Excellency’s Most Humble Servt
          
            Stirling,
          
        